     Case: 1:20-cv-04094 Document #: 6 Filed: 07/10/20 Page 1 of 3 PageID #:61




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

ALLERGAN, INC.,                                )
ALLERGAN SALES, LLC, and                       )
VISTAKON PHARMACEUTICALS, LLC,                 )
                                               )
                     Plaintiffs,               )
                                               )                     C.A. No. 20-cv-04094
               v.                              )
                                               )
GLAND PHARMA LIMITED,                          )
                                               )
                                               )
                     Defendant.


                 RULE 3.4 NOTICE OF CLAIMS INVOLVING PATENT

       Pursuant to Local Rule 3.4, Plaintiffs Allergan, Inc., Allergan Sales, LLC and Vistakon

Pharmaceuticals, LLC provide the following information to be used by the Clerk of the Court as

required by 35 U.S.C. § 290:

   1. Name and address of Plaintiffs:

       Allergan, Inc.
       2525 DuPont Drive
       Irvine, California 92612

       Allergan Sales, LLC
       5 Giralda Farms
       Madison, New Jersey 07940

       Vistakon Pharmaceuticals, LLC
       7500 Centurion Parkway
       Jacksonville, Florida 32256

   2. Name and address of Defendant:

       Gland Pharma Limited
       Survey No: 143-148, 150 & 151
       Near Gandimaisamma Cross Roads
       D.P.Pally, Dundigal Post, Dundigal - Gandimaisamma Mandal, Medchal
       Malkajgiri District, Hyderabad, Telangana 500 043, India
     Case: 1:20-cv-04094 Document #: 6 Filed: 07/10/20 Page 2 of 3 PageID #:62




   3. Names of Inventors:

       U.S. Patent No. 8,664,215:
       Avner Ingerman
       Frans Janssens
       Anton Megens
       Mark B. Abelson

       U.S. Patent No. 10,617,695:
       Avner Ingerman
       Frans Janssens
       Anton Megens
       Mark B. Abelson

   4. Asserted United Stated Patents:

       U.S. Patent No. 8,664,215
       U.S. Patent No. 10,617,695


Dated: July 10, 2020                    POLSINELLI PC

                                        /S/ Gary Hood
                                        Gary E. Hood
                                        Luke T. Shannon
                                        Colleen S. Walter
                                        150 N. Riverside Plaza, Suite 3000
                                        Chicago, IL 60606
                                        (312) 819-1900
                                        ghood@polsinelli.com
                                        lshannon@polsinelli.com
                                        cwalter@polsinelli.com

                                        Attorneys for Plaintiffs Allergan, Inc. and Allergan
                                        Sales, LLC
Case: 1:20-cv-04094 Document #: 6 Filed: 07/10/20 Page 3 of 3 PageID #:63




                                  /S/ Robert Leighton
                                 A. Colin Wexler
                                 Robert D. Leighton
                                 GOLDBERG KOHN LTD.
                                 55 East Monroe Street
                                 Suite 3300
                                 Chicago, IL 60603
                                 (312) 201-4000
                                 colin.wexler@goldbergkohn.com
                                 robert.leighton@goldbergkohn.com

                                 Attorneys for Plaintiff Vistakon Pharmaceuticals,
                                 LLC

                                 OF COUNSEL:
                                 Scott K. Reed
                                 Ha Kung Wong
                                 Sean M. McCarthy
                                 Neha Bhat
                                 VENABLE LLP
                                 1290 Avenue of the Americas
                                 New York, NY 10104
                                 (212) 218-2100
                                 SReed@venable.com
                                 HWong@venable.com
                                 SMcCarthy@venable.com
                                 NBhat@venable.com

                                 Counsel for Plaintiffs Allergan, Inc., and Allergan
                                 Sales, LLC
